UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-21327 Dreyfus Manager Funds II (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 11/30 Date of reporting period: 5/31/11 1 FORM N-CSR Item 1. Reports to Stockholders. 2 Save time. Save paper. View your next shareholder report online as soon as it’s available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. It’s simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured • Not Bank-Guaranteed • May Lose Value Contents THE FUND 2 A Letter from the Chairman and CEO 3 Discussion of Fund Performance 6 Understanding Your Fund’s Expenses 7 Comparing Your Fund’s Expenses With Those of Other Funds 8 Statement of Investments 25 Statement of Assets and Liabilities 27 Statement of Operations 28 Statement of Changes in Net Assets 31 Financial Highlights 37 Notes to Financial Statements 49 Information About the Renewal of the Fund’s Management Agreement FOR MORE INFORMATION Back Cover Dreyfus Balanced Opportunity Fund The Fund A LETTER FROM THE CHAIRMAN AND CEO Dear Shareholder: We are pleased to present this semiannual report for Dreyfus Balanced Opportunity Fund, covering the six-month period from December 1, 2010, through May 31, 2011. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. The U.S. economy appears to have hit a soft patch in the spring of 2011 after accelerating over the final months of 2010. Disappointing labor, housing and manufacturing data have come at a time of higher energy prices and some tightening of monetary policy in global markets. In our view, the current slowdown should be relatively brief as the world recovers from the supply shocks created by weather impacts on food production, the decline in Libyan oil exports and supply-chain disruptions stemming from Japan’s natural and nuclear disasters. U.S. stock and bond markets produced mostly positive results in this choppy economic environment. Although U.S. government securities suffered when the economy gained momentum early in the reporting period, bond prices later rebounded as the pace of the recovery moderated. Stocks generally were buoyed by better-than-expected corporate earnings and robust ongoing industrial demand from the emerging markets. We remain optimistic as the U.S. economy moves through the middle stages of its cycle. Indeed, global macroeconomic policy generally has remained stimulative despite the recent efforts of some central banks to forestall inflationary pressures. We continue to expect sustainable economic growth, a rising but volatile uptrend in inflation and an improving U.S. labor market in the months ahead.As always, to determine how these forces may affect your investments, we urge you to talk regularly with your financial advisor. Thank you for your continued confidence and support. Jonathan R. Baum Chairman and Chief Executive Officer The Dreyfus Corporation June 15, 2011 2 DISCUSSION OF FUND PERFORMANCE For the reporting period of December 1, 2010, through May 31, 2011, as provided by Keith Stransky, Brian Ferguson, Sean Fitzgibbon, David Bowser and Peter Vaream, Portfolio Managers Fund and Market Performance Overview For the six-month period ended May 31, 2011, Dreyfus Balanced Opportunity Fund’s Class A shares, Class B shares, Class C shares, Class I shares, Class J shares and Class Z shares produced total returns of 12.37%, 11.94%, 11.97%, 12.49%, 12.42% and 12.37%, respectively. 1 In comparison, the fund’s benchmark, a blended index composed of 60% Standard & Poor’s 500 Composite Stock Price Index (“S&P 500 Index”) and 40% Barclays Capital U.S. Aggregate Bond Index, produced an 9.78% total return for the same period. 2 Separately, the S&P 500 Index and the Barclays Capital U.S. Aggregate Bond Index produced total returns of 15.02% and 1.91%, respectively, for the same period. A U.S. economic recovery gained momentum over much of the reporting period, driving stocks higher and bonds lower. The fund produced higher returns than its benchmark, primarily due to strong stock selections in the information technology, health care and financials sectors, as well as an emphasis in the fixed-income portfolio on corporate bonds. The Fund’s Investment Approach The fund seeks high total return, including capital appreciation and current income, through a diversified mix of stocks and fixed-income securities.When allocating assets, we assess the relative return and risk of each asset class, general economic conditions, anticipated future changes in interest rates and the general outlook for stocks. Among stocks, we strive to create a broadly diversified portfolio that includes a blend of growth and value stocks. Using quantitative and fundamental research, we look for companies with leading market positions, competitive or technological advantages, high returns on equity and assets, good growth prospects, attractive valuations and strong management teams. The fund normally invests between 25% and 50% of its assets in fixed-income securities that, at the time of purchase, are rated investment grade (Baa/BBB or higher) or the non-rated equivalent as determined The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) by Dreyfus.We may invest up to 5% of the fixed-income portfolio in securities rated below investment grade (but not lower than B) and up to 10% in bonds from foreign issuers. U.S. Recovery Outweighed Global Economic Concerns Although some areas of the U.S. economy, such as housing, continued to show signs of weakness, most domestic economic indicators improved early in the reporting period. Against a background of expanding industrial activity, declining unemployment and increasing consumer spending, a wide range of companies reported better-than-expected earnings and revenues, giving investors confidence that the economy was unlikely to fall back into recession. Stocks generally rose sharply during the first four months of the reporting period despite political uprisings in the Middle East, surging energy prices and renewed uncertainty regarding the ongoing European sovereign debt crisis. However, stocks gave back some of those gains in the spring after a major earthquake, tsunami and nuclear disaster in Japan produced supply-chain disruptions that rippled through the global economy. In the bond market, U.S. government securities lost value as the economy gained strength and inflationary pressures increased, but corporate-backed bonds continued to do well in an improved business climate. Stock Selections Drove Fund Performance At the end of the reporting period, the fund held approximately 66% of its assets in equity securities and 34% in fixed income. The fund’s overweighting in U.S. equity was beneficial.With that said, the equity component was reduced by 4% in mid-February to realize some profits. The bond component continued to perform relatively well, as non-U.S. Treasuries, which are emphasized, outperformed. The fund’s equity investments produced higher returns than the S&P 500 Index, partly on the strength of favorable stock selections in the information technology sector. Video game maker Electronic Arts produced better-than-expected revenues and raised the earnings guidance it provides to analysts. Informatica benefited from the trend toward corporate data management through “cloud computing,” and QUALCOMM achieved record quarterly revenues due to robust demand for smartphones. The fund’s health care holdings benefited from gains posted by pharmaceutical giant Pfizer, which beat earnings expectations. A strategic acquisition and stock buybacks by drug distributor McKesson were regarded favorably by investors. Health insurer CIGNA cut costs and 4 raised earnings guidance. Finally, the fund’s investments in the financials sector fared well, primarily due to contributions from insurance companies and consumer finance firms such as Capital One Financial. The fund had less success in the energy sector, where National Oilwell Varco disappointed with weaker-than-expected profit margins. In the bond portfolio, the fund cushioned weakness in U.S. government securities through overweighted exposure to investment-grade corporate bonds, commercial mortgage-backed securities and residential mortgage-backed securities. However, a relatively short average duration undermined results to a degree when interest rates fell in April and May. Seeking Opportunities in a Changing Environment Although the economy seems to have hit a soft patch and investors have become more defensive, we remain optimistic about equities as interest rates remain low, corporate earnings are growing and valuations recently have become more attractive. We have found a number of potential opportunities in the health care sector, but fewer among information technology companies. In anticipation of stronger economic growth, we have to date retained the fund’s modestly short average duration and overweighted exposure to higher yielding market sectors in the bond portfolio. June 15, 2011 Equity funds are subject generally to market, market sector, market liquidity, issuer and investment style risks, among other factors, to varying degrees, all of which are more fully described in the fund’s prospectus. Bond funds are subject generally to interest rate, credit, liquidity and market risks, to varying degrees, all of which are more fully described in the fund’s prospectus. Generally, all other factors being equal, bond prices are inversely related to interest-rate changes, and rate increases can cause price declines. 1 Total return includes reinvestment of dividends and any capital gains paid, and does not take into consideration the maximum initial sales charge in the case of Class A shares, or the applicable contingent deferred sales charges imposed on redemptions in the case of Class B and Class C shares. Had these charges been reflected, returns would have been lower. Past performance is no guarantee of future results. Share price and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. Return figures for Classes A, B, C and I shares provided reflect the absorption of certain fund expenses by The Dreyfus Corporation pursuant to an undertaking in effect through April 1, 2012, at which time it may be extended, terminated or modified. Had these expenses not been absorbed, Classes A, B, C and I returns would have been lower. 2 SOURCE: LIPPER INC. — Reflects reinvestment of dividends and, where applicable, capital gain distributions.The Standard & Poor’s 500 Composite Stock Price Index is a widely accepted, unmanaged index of U.S. stock market performance.The Barclays Capital U.S.Aggregate Bond Index is a widely accepted, unmanaged total return index of corporate, U.S. government and U.S. government agency debt instruments, mortgage-backed securities and asset-backed securities with an average maturity of 1-10 years. Investors cannot invest directly in any index. The Fund 5 UNDERSTANDING YOUR FUND’S EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay onetime transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial adviser. Review your fund’s expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus Balanced Opportunity Fund from December 1, 2010 to May 31, 2011. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended May 31, 2011 Expenses paid Ending value per $1,000 † (after expenses) Class A $ 6.30 $1,123.70 Class B $10.25 $1,119.40 Class C $10.25 $1,119.40 Class J $ 5.40 $1,124.20 Class I $ 4.93 $1,124.90 Class Z $ 5.82 $1,123.70 † Expenses are equal to the fund’s annualized expense ratio of 1.19% for Class A, 1.94% for Class B, 1.94% for Class C, 1.02% for Class J, .93% for Class I and 1.10% for Class Z, multiplied by the average account value over the period, multiplied by 182/365 (to reflect the one-half year period). 6 COMPARING YOUR FUND’S EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SEC’s method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds.All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended May 31, 2011 Expenses paid Ending value per $1,000 † (after expenses) Class A $5.99 $1,019.00 Class B $9.75 $1,015.26 Class C $9.75 $1,015.26 Class J $5.14 $1,019.85 Class I $4.68 $1,020.29 Class Z $5.54 $1,019.45 † Expenses are equal to the fund’s annualized expense ratio of 1.19% for Class A, 1.94% for Class B, 1.94% for Class C, 1.02% for Class J, .93% for Class I and 1.10% for Class Z, multiplied by the average account value over the period, multiplied by 182/365 (to reflect the one-half year period). The Fund 7 STATEMENT OF INVESTMENTS May 31, 2011 (Unaudited) Coupon Maturity Principal Bonds and Notes—31.7% Rate (%) Date Amount ($) Value ($) Asset—Backed Certificates—.3% Citibank Omni Master Trust, Ser. 2009-A14A, Cl. A14 2.95 8/15/18 460,000 a,b 488,232 Citicorp Residential Mortgage Securities, Ser. 2006-1, Cl. A3 5.71 7/25/36 106,251 a 106,963 CNH Equipment Trust, Ser. 2010-B, Cl. B 3.12 2/15/17 395,000 400,647 Asset-Backed Ctfs./ Auto Receivables—1.1% Ally Auto Receivables Trust, Ser. 2010-1, Cl. B 3.29 3/15/15 315,000 b 328,566 Americredit Automobile Receivables Trust, Ser. 2010-3, Cl. B 2.04 9/8/15 230,000 232,476 Americredit Automobile Receivables Trust, Ser. 2010-1, Cl. B 3.72 11/17/14 480,000 496,675 Americredit Automobile Receivables Trust, Ser. 2010-1, Cl. C 5.19 8/17/15 275,000 294,340 Americredit Prime Automobile Receivable, Ser. 2007-1, Cl. B 5.35 9/9/13 210,000 212,979 Carmax Auto Owner Trust, Ser. 2010-1, Cl. B 3.75 12/15/15 75,000 78,937 Ford Credit Auto Owner Trust, Ser. 2010-A, Cl. C 3.22 3/15/16 310,000 321,456 Franklin Auto Trust, Ser. 2008-A, Cl. B 6.10 5/20/16 235,000 b 242,289 Santander Drive Auto Receivables Trust, Ser. 2010-1, Cl. A3 1.84 11/17/14 505,000 511,329 Santander Drive Auto Receivables Trust, Ser. 2010-3, Cl. B 2.05 5/15/15 95,000 96,186 Santander Drive Auto Receivables Trust, Ser. 2010-2, Cl. B 2.24 12/15/14 100,000 101,548 Santander Drive Auto Receivables Trust, Ser. 2010-B, Cl. C 3.02 10/17/16 330,000 b 337,843 Asset-Backed Ctfs./ Home Equity Loans—.2% Ameriquest Mortgage Securities, Ser. 2003-11, Cl. AF6 5.64 1/25/34 110,813 a 112,448 8 Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) Asset-Backed Ctfs./ Home Equity Loans (continued) Bear Stearns Asset Backed Securities Trust, Ser. 2005-EC1, Cl. A2 0.44 11/25/35 13,644 a 13,538 Bear Stearns Asset Backed Securities Trust, Ser. 2005-HE7, Cl. M1 0.71 7/25/35 189,691 a 181,481 Citigroup Mortgage Loan Trust, Ser. 2005-HE1, Cl. M1 0.62 5/25/35 26,979 a 26,898 Home Equity Asset Trust, Ser. 2005-2, Cl. M1 0.64 7/25/35 16,025 a 15,987 Mastr Asset Backed Securities Trust, Ser. 2006-AM1, Cl. A2 0.32 1/25/36 1,639 a 1,630 Residential Asset Securities, Ser. 2005-EMX4, Cl. A2 0.45 11/25/35 121,298 a 119,543 Commercial Mortgage Pass-Through Ctfs.—2.3% American Tower Trust, Ser. 2007-1A, Cl. AFX 5.42 4/15/37 225,000 b 242,693 Banc of America Commercial Mortgage, Ser. 2004-6, Cl. A5 4.81 12/10/42 575,000 615,355 Bear Stearns Commercial Mortgage Securities, Ser. 2007-T26, Cl. A4 5.47 1/12/45 335,000 a 370,060 Bear Stearns Commercial Mortgage Securities, Ser. 2006-T22, Cl. A4 5.53 4/12/38 275,000 a 306,386 Bear Stearns Commercial Mortgage Securities, Ser. 2007-PW17, Cl. AAB 5.70 6/11/50 275,000 292,636 Bear Stearns Commercial Mortgage Securities, Ser. 2007-T28, Cl. A4 5.74 9/11/42 175,000 a 196,759 Commercial Mortgage Pass-Through Certificates, Ser. 2010-C1, Cl. B 5.24 7/10/46 180,000 a,b 188,143 Commercial Mortgage Pass-Through Certificates, Ser. 2010-C1, Cl. C 5.97 7/10/46 125,000 a,b 132,554 Extended Stay America Trust, Ser. 2010-ESHA, Cl. A 2.95 11/5/27 450,702 b 453,849 GS Mortgage Securities Corporation II, Ser. 2007-EOP, Cl. E 2.67 3/6/20 560,000 a,b 552,986 The Fund 9 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) Commercial Mortgage Pass-Through Ctfs. (continued) JP Morgan Chase Commercial Mortgage Securities, Ser. 2011-C3, Cl. B 5.01 2/16/46 155,000 a,b 159,278 JP Morgan Chase Commercial Mortgage Securities, Ser. 2010-CNTR, Cl. B 5.02 8/5/32 790,000 b 805,732 JP Morgan Chase Commercial Mortgage Securities, Ser. 2011-C3, Cl. C 5.36 2/16/46 100,000 a,b 101,975 JP Morgan Chase Commercial Mortgage Securities, Ser. 2006-CB14, Cl. ASB 5.51 12/12/44 123,511 a 130,497 JP Morgan Chase Commercial Mortgage Securities, Ser. 2009-IWST, Cl. B 7.15 12/5/27 100,000 b 118,402 JP Morgan Chase Commercial Mortgage Securities, Ser. 2009-IWST, Cl. C 7.69 12/5/27 435,000 a,b 514,195 Morgan Stanley Capital I, Ser. 2011-C1, Cl. C 5.26 9/15/47 475,000 a,b 488,413 RBSCF Trust, Ser. 2010-MB1, Cl. B 4.64 4/15/24 480,000 a,b 508,638 RBSCF Trust, Ser. 2010-MB1, Cl. C 4.67 4/15/24 125,000 a,b 131,683 TIAA Seasoned Commercial Mortgage Trust, Ser. 2007-C4, Cl. A3 5.98 8/15/39 415,000 a 455,226 Vornado, Ser. 2010-VN0, Cl. B 4.74 9/13/28 150,000 b 152,467 Wachovia Bank Commercial Mortgage Trust, Ser. 2005-C16, Cl. A2 4.38 10/15/41 21,490 21,603 Consumer Staples—.4% Altria Group, Gtd. Notes 9.70 11/10/18 320,000 427,950 Altria Group, Gtd. Notes 10.20 2/6/39 145,000 215,879 Anheuser-Busch, Gtd. Notes 5.05 10/15/16 90,000 100,518 10 Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) Consumer Staples (continued) Diageo Capital, Gtd. Bonds 4.83 7/15/20 195,000 207,072 Kraft Foods, Sr. Unscd. Notes 6.88 2/1/38 180,000 211,424 Diversified Financial Services—3.1% American Express Credit, Sr. Unscd. Notes 5.13 8/25/14 195,000 214,173 American Express Credit, Sr. Unscd. Notes, Ser. C 7.30 8/20/13 230,000 257,767 Ameriprise Financial, Sr. Unscd. Notes 5.30 3/15/20 75,000 81,944 Bank of America, Sr. Unscd. Notes 5.63 7/1/20 695,000 731,164 Bank of America, Sr. Unscd. Notes 7.38 5/15/14 390,000 445,600 Capital One Bank USA, Sub. Notes 8.80 7/15/19 250,000 321,816 Capital One Financial, Sr. Unscd. Notes 6.75 9/15/17 185,000 221,516 Citigroup, Sr. Unscd. Notes 5.38 8/9/20 145,000 153,059 Citigroup, Sr. Unscd. Notes 5.50 4/11/13 200,000 214,013 Citigroup, Sr. Unscd. Notes 6.13 5/15/18 405,000 452,439 Citigroup, Unscd. Notes 8.50 5/22/19 200,000 251,543 Credit Suisse, Sub. Notes 5.40 1/14/20 245,000 257,575 ERAC USA Finance, Gtd. Notes 5.60 5/1/15 90,000 b 100,247 ERAC USA Finance, Gtd. Notes 6.38 10/15/17 90,000 b 104,248 ERAC USA Finance, Gtd. Notes 7.00 10/15/37 300,000 b 342,287 FUEL Trust, Scd. Notes 4.21 10/15/22 265,000 b 272,462 The Fund 11 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) Diversified Financial Services (continued) General Electric Capital, Sr. Unscd. Notes 0.92 4/7/14 375,000 a 375,225 General Electric Capital, Sr. Unscd. Notes 4.38 9/21/15 395,000 425,184 General Electric Capital, Sr. Unscd. Notes 4.80 5/1/13 230,000 245,657 General Electric Capital, Sr. Unscd. Notes 6.88 1/10/39 185,000 218,082 Harley-Davidson Funding, Gtd. Notes 5.75 12/15/14 475,000 b 518,478 JPMorgan Chase & Co., Sr. Unscd. Notes 3.40 6/24/15 245,000 253,499 JPMorgan Chase & Co., Sr. Unscd. Notes 6.00 1/15/18 135,000 152,560 Lloyds TSB Bank, Bank Gtd. Notes 4.88 1/21/16 230,000 239,877 Morgan Stanley, Sr. Unscd. Notes 5.30 3/1/13 30,000 31,987 Morgan Stanley, Sr. Unscd. Notes 5.50 1/26/20 335,000 345,078 Morgan Stanley, Sr. Unscd. Notes 6.60 4/1/12 95,000 99,798 Pearson Dollar Finance Two, Gtd. Notes 6.25 5/6/18 220,000 b 248,611 Royal Bank of Scotland, Bank Gtd. Notes 6.13 1/11/21 325,000 c 342,831 Societe Generale, Sr. Unscd. Notes 1.33 4/11/14 400,000 a,b 399,004 UBS AG/Stamford, Sr. Unscd. Notes 4.88 8/4/20 250,000 261,916 Wells Fargo Capital XIII, Gtd. Cap. Secs. 7.70 12/29/49 650,000 a 671,125 Foreign/Governmental—.2% Province of Quebec Canada, Unscd. Notes 4.60 5/26/15 85,000 94,751 Republic of Korea, Sr. Unscd. Notes 7.13 4/16/19 100,000 121,290 12 Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) Foreign/ Governmental (continued) Russia Foreign Bond, Sr. Unscd. Bonds 5.00 4/29/20 480,000 b 490,512 Industrial—.3% Hutchison Whampoa International, Gtd. Notes 5.75 9/11/19 305,000 b 331,068 Hutchison Whampoa International, Gtd. Notes 7.63 4/9/19 100,000 b 120,466 Waste Management, Gtd. Notes 7.38 5/15/29 170,000 204,207 Waste Management, Gtd. Notes 7.75 5/15/32 170,000 219,618 Insurance—.8% ACE INA Holdings, Gtd. Notes 5.80 3/15/18 45,000 50,895 Allstate, Sr. Unscd. Debs. 6.75 5/15/18 220,000 259,246 AON, Sr. Unscd. Notes 3.50 9/30/15 165,000 170,543 Cincinnati Financial, Sr. Unscd. Notes 6.13 11/1/34 169,000 171,005 Cincinnati Financial, Sr. Unscd. Debs 6.92 5/15/28 168,000 184,209 Lincoln National, Sr. Unscd. Notes 8.75 7/1/19 205,000 265,751 MetLife, Sr. Unscd. Notes 7.72 2/15/19 180,000 221,137 Principal Financial Group, Gtd. Notes 8.88 5/15/19 205,000 266,861 Prudential Financial, Sr. Unscd. Notes 4.75 9/17/15 260,000 282,396 Willis North America, Gtd. Notes 6.20 3/28/17 215,000 237,862 Willis North America, Gtd. Notes 7.00 9/29/19 245,000 277,917 The Fund 13 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) Materials—.3% Arcelormittal, Sr. Unscd. Notes 5.25 8/5/20 240,000 c 239,550 Dow Chemical, Sr. Unscd. Notes 4.25 11/15/20 370,000 367,433 Teck Resources, Sr. Scd. Notes 10.75 5/15/19 235,000 299,744 Media & Telecommunications—1.5% AT&T, Sr. Unscd. Notes 6.55 2/15/39 355,000 392,970 Cellco Partnership/Verizon Wireless Capital, Sr. Unscd. Notes 5.55 2/1/14 180,000 198,944 Comcast, Gtd. Bonds 6.40 5/15/38 195,000 211,377 Comcast, Gtd. Notes 6.50 11/15/35 135,000 148,938 Cox Communications, Sr. Unscd. Notes 6.25 6/1/18 355,000 b 408,991 DirecTV Holdings, Gtd. Notes 6.00 8/15/40 370,000 380,794 NBC Universal, Sr. Unscd. Notes 5.15 4/30/20 240,000 b 255,779 News America, Gtd. Notes 6.65 11/15/37 435,000 477,468 News America, Gtd. Notes 6.90 8/15/39 185,000 209,554 Reed Elsevier Capital, Gtd. Notes 8.63 1/15/19 240,000 308,342 Telecom Italia Capital, Gtd. Notes 5.25 11/15/13 410,000 436,728 Time Warner Cable, Gtd. Notes 5.85 5/1/17 265,000 296,888 Time Warner, Gtd. Notes 5.88 11/15/16 276,000 316,320 Time Warner, Gtd. Debs. 6.10 7/15/40 75,000 77,484 Time Warner, Gtd. Debs. 6.20 3/15/40 125,000 130,667 14 Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) Media & Telecommunications (continued) Verizon Communications, Sr. Unscd. Notes 6.35 4/1/19 70,000 82,113 Verizon Communications, Sr. Unscd. Notes 7.35 4/1/39 210,000 260,413 Municipal Bonds—.4% California, GO (Build America Bonds) 7.55 4/1/39 255,000 300,722 Illinois, GO 4.42 1/1/15 270,000 280,684 Los Angeles Department of Water and Power, Revenue (Build America Bonds) 5.72 7/1/39 120,000 122,916 Metropolitan Transportation Authority, Dedicated Tax Fund Revenue (Build America Bonds) 6.09 11/15/40 10,000 10,715 Metropolitan Transportation Authority, Revenue (Build America Bonds) 6.55 11/15/31 225,000 250,502 New York City, GO (Build America Bonds) 5.99 12/1/36 250,000 269,568 Office And Business Equipment—.1% Xerox, Sr. Unscd. Notes 1.08 5/16/14 225,000 a 226,116 Xerox, Sr. Unscd. Notes 5.50 5/15/12 75,000 78,300 Xerox, Sr. Unscd. Notes 5.65 5/15/13 105,000 113,448 Oil & Gas—.6% Enterprise Products Operating, Gtd. Notes, Ser. G 5.60 10/15/14 225,000 251,276 Enterprise Products Operating, Gtd. Notes 5.95 2/1/41 155,000 159,257 EQT, Sr. Unscd. Notes 8.13 6/1/19 225,000 277,979 The Fund 15 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) Oil & Gas (continued) Hess, Sr. Unscd. Notes 5.60 2/15/41 105,000 105,980 Kinder Morgan Energy Partners, Sr. Unscd. Notes 6.55 9/15/40 205,000 223,598 Pemex Project Funding Master Trust, Gtd. Bonds 6.63 6/15/35 215,000 225,316 Plains All American Pipeline, Gtd. Notes 5.75 1/15/20 245,000 270,621 Valero Energy, Gtd. Notes 6.13 2/1/20 130,000 c 145,545 Real Estate—.8% Boston Properties, Sr. Unscd. Notes 5.63 4/15/15 245,000 274,115 Duke Realty, Sr. Unscd. Notes 6.75 3/15/20 45,000 51,649 Duke Realty, Sr. Unscd. Notes 8.25 8/15/19 195,000 240,557 ERP Operating, Sr. Unscd. Notes 5.75 6/15/17 100,000 112,846 Federal Realty Investment Trust, Sr. Unscd. Bonds 5.65 6/1/16 260,000 289,864 Healthcare Realty Trust, Sr. Unscd. Notes 5.13 4/1/14 255,000 272,561 Liberty Property, Sr. Unscd. Notes 5.50 12/15/16 135,000 149,359 Mack-Cali Realty, Sr. Unscd. Notes 5.25 1/15/12 100,000 102,447 Regency Centers, Gtd. Notes 5.88 6/15/17 205,000 231,559 Simon Property Group, Sr. Unscd. Notes 6.75 2/1/40 179,000 208,620 WEA Finance, Gtd. Notes 7.13 4/15/18 295,000 b 348,595 16 Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) Residential Mortgage Pass-Through Ctfs.—.0% CS First Boston Mortgage Securities, Ser. 2005-6, Cl. 1A2 0.46 7/25/35 133,949 a Retail—.4% Autozone, Sr. Unscd. Notes 5.75 1/15/15 225,000 252,793 CVS Pass-Through Trust, Pass Thru Certificates 8.35 7/10/31 571,259 b 704,181 Home Depot, Sr. Unscd. Notes 5.95 4/1/41 170,000 178,946 Staples, Gtd. Notes 9.75 1/15/14 170,000 203,776 U.S. Government Agencies—.5% Federal Home Loan Mortgage Corp., Notes 4.88 6/13/18 855,000 c,e 979,699 Federal National Mortgage Association, Notes 1.63 10/26/15 495,000 e 496,247 U.S. Government Agencies/ Mortgage-Backed—11.2% Federal Home Loan Mortgage Corp.: 4.00%, 10/1/40—12/1/40 2,874,210 e 2,896,188 4.50%, 2/1/39—2/1/40 1,444,579 e 1,504,562 5.00%, 1/1/23—3/1/41 5,476,079 e 5,852,680 5.50%, 4/1/22—7/1/40 4,546,155 e 4,930,765 6.00%, 3/1/38 343,123 e 377,697 Federal National Mortgage Association: 4.50%, 2/1/38—3/1/41 4,051,976 e 4,222,859 5.00%, 8/1/20—4/1/40 5,999,934 e 6,441,703 5.50%, 9/1/34—3/1/41 5,994,234 e 6,522,258 6.00%, 5/1/22—5/1/39 1,019,170 e 1,126,125 8.00%, 3/1/30 141 e 166 Government National Mortgage Association I; 5.50%, 4/15/33 108,155 119,899 The Fund 17 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) U.S. Government Securities—6.4% U.S. Treasury Bonds: 3.88%, 8/15/40 1,640,000 1,543,650 5.25%, 11/15/28 430,000 507,064 6.13%, 11/15/27 400,000 516,000 U.S. Treasury Notes: 1.00%, 9/30/11 5,700,000 5,717,590 1.38%, 9/15/12 7,085,000 7,186,571 2.13%, 5/31/15 1,500,000 1,552,734 2.63%, 8/15/20 2,505,000 2,442,180 Utilities—.8% Consolidated Edison of NY, Sr. Unscd. Debs., Ser. 07-A 6.30 8/15/37 370,000 428,955 Duke Energy Carolinas, First Mortgage Bonds 5.25 1/15/18 95,000 106,678 Enel Finance International, Gtd. Notes 5.70 1/15/13 185,000 b 197,146 Exelon Generation, Sr. Unscd. Notes 4.00 10/1/20 210,000 202,451 National Grid, Sr. Unscd. Notes 6.30 8/1/16 223,000 257,783 Nevada Power, Mortgage Notes 6.50 8/1/18 90,000 105,813 Nevada Power, Mortgage Notes, Ser. R 6.75 7/1/37 272,000 326,460 NiSource Finance, Gtd. Notes 6.40 3/15/18 230,000 264,222 Potomac Electric Power, First Mortgage Bonds 6.50 11/15/37 200,000 241,033 Sempra Energy, Sr. Unscd. Notes 6.50 6/1/16 215,000 251,150 Sierra Pacific Power, Mortgage Notes, Ser. P 6.75 7/1/37 25,000 30,006 Total Bonds and Notes (cost $91,770,799) 18 Common Stocks—67.4% Shares Value ($) Consumer Discretionary—8.1% Amazon.com 3,210 d 631,375 Carnival 57,533 2,232,856 CBS, Cl. B 49,000 1,369,550 DIRECTV, Cl. A 26,530 d 1,333,398 General Motors 14,520 d 461,881 Guess? 19,390 886,511 Home Depot 27,184 986,236 Johnson Controls 37,540 1,486,584 Mattel 43,410 1,145,807 Newell Rubbermaid 141,050 2,512,100 News, Cl. A 83,610 1,533,407 NVR 560 d 417,760 Omnicom Group 97,210 4,546,512 Stanley Black & Decker 6,530 482,436 Staples 29,050 488,621 Time Warner 40,786 1,485,834 Toll Brothers 21,420 d 465,885 Viacom, Cl. B 15,630 787,908 Walt Disney 34,550 1,438,316 Consumer Staples—5.5% CVS Caremark 32,151 1,243,922 Dr. Pepper Snapple Group 51,300 2,113,560 Energizer Holdings 24,880 d 1,917,004 Kimberly-Clark 11,130 760,179 Nestle, ADR 19,920 c 1,281,454 PepsiCo 82,125 5,840,730 Unilever, ADR 76,840 2,504,216 Walgreen 23,990 1,046,684 Energy—9.2% Alpha Natural Resources 16,650 c,d 912,253 Anadarko Petroleum 40,560 3,225,331 The Fund 19 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Energy (continued) Apache 8,250 1,027,950 Cameron International 9,410 d 448,481 Chevron 26,564 2,786,829 ENSCO, ADR 27,510 c 1,466,833 EOG Resources 4,790 522,781 Exxon Mobil 21,390 1,785,423 Halliburton 24,310 1,219,146 Hess 17,292 1,366,587 National Oilwell Varco 9,870 716,365 Occidental Petroleum 62,630 6,754,645 QEP Resources 18,420 801,270 Schlumberger 49,450 4,238,854 Valero Energy 27,970 769,175 Exchange Traded Funds—.8% Standard & Poor’s Depository Receipts S&P rust 17,030 c Financial—11.6% Aflac 12,950 618,880 American Express 33,370 1,721,892 Ameriprise Financial 21,840 1,337,263 AON 20,270 1,057,080 Bank of America 229,770 2,699,798 Capital One Financial 51,030 2,772,970 Citigroup 78,148 3,215,790 Comerica 38,740 1,398,901 Franklin Resources 3,950 511,841 Genworth Financial, Cl. A 56,930 d 632,492 Hartford Financial Services Group 38,010 1,012,966 JPMorgan Chase & Co. 90,914 3,931,121 Lincoln National 44,730 1,312,825 Marsh & McLennan 32,710 1,003,216 MetLife 59,627 2,629,551 Moody’s 13,790 550,359 20 Common Stocks (continued) Shares Value ($) Financial (continued) PNC Financial Services Group 16,210 1,011,828 Prudential Financial 15,940 1,016,653 SunTrust Banks 37,950 1,067,534 TD Ameritrade Holding 38,120 821,486 Wells Fargo & Co. 168,002 4,766,217 Health Care—10.4% Amgen 17,860 d 1,081,244 Baxter International 40,880 2,433,178 CIGNA 44,850 2,237,567 Covidien 18,801 1,034,055 Dendreon 10,960 d 464,594 Gilead Sciences 17,810 d 743,389 HCA Holdings 32,080 d 1,119,271 Human Genome Sciences 36,890 d 1,009,679 Johnson & Johnson 22,620 1,522,100 McKesson 33,330 2,853,381 Medtronic 12,390 504,273 Merck & Co. 52,220 1,919,085 Mylan 9,840 d 231,683 Pfizer 295,257 6,333,263 Sanofi, ADR 27,890 1,104,723 St. Jude Medical 20,080 1,017,454 Thermo Fisher Scientific 8,350 d 546,508 UnitedHealth Group 26,090 1,277,106 Universal Health Services, Cl. B 9,300 506,757 Warner Chilcott, Cl. A 44,400 1,070,484 Watson Pharmaceuticals 8,390 d 539,896 Zimmer Holdings 27,920 d 1,891,859 Industrial—7.1% Caterpillar 24,820 2,625,956 Cooper Industries 7,480 470,118 Cummins 8,840 930,322 The Fund 21 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Industrial (continued) Dover 44,843 3,014,795 Eaton 13,020 672,743 General Electric 278,080 5,461,491 Honeywell International 8,020 477,591 Hubbell, Cl. B 7,500 496,200 Ingersoll-Rand 28,430 1,418,657 Norfolk Southern 13,380 980,888 Owens Corning 33,950 d 1,296,890 Pitney Bowes 42,890 c 1,024,642 Thomas & Betts 19,240 d 1,053,390 Tyco International 13,395 661,043 Union Pacific 9,873 1,036,369 Information Technology—9.7% Accenture, Cl. A 17,460 1,002,029 Alcatel-Lucent, ADR 83,250 c 472,027 AOL 39,133 d 804,966 Apple 10,961 d 3,812,565 Automatic Data Processing 13,720 756,109 BMC Software 50,630 d 2,826,673 Cisco Systems 25,590 429,912 Corning 21,370 430,605 eBay 15,110 d 470,979 Electronic Arts 77,700 d 1,896,657 EMC 36,770 d 1,046,842 Google, Cl. A 1,440 d 761,789 Informatica 15,990 d 937,973 International Business Machines 19,160 3,236,699 Microchip Technology 19,320 c 763,720 22 Common Stocks (continued) Shares Value ($) Information Technology (continued) NetApp 19,580 d 1,072,397 Oracle 100,980 3,455,536 QUALCOMM 67,620 3,961,855 Teradata 22,600 d 1,260,854 Materials—1.7% Air Products & Chemicals 5,240 498,272 Celanese, Ser. A 21,110 1,099,620 CF Industries Holdings 3,410 524,390 Dow Chemical 34,830 1,258,408 E.I. du Pont de Nemours & Co. 21,730 1,158,209 Freeport-McMoRan Copper & Gold 9,190 474,572 Telecommunication Services—1.0% AT&T 79,844 2,519,877 Sprint Nextel 93,490 d 546,917 Utilities—2.3% NextEra Energy 63,750 3,694,312 PPL 116,530 3,284,981 Total Common Stocks (cost $183,742,220) Other Investment—1.4% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $4,385,000) 4,385,000 f The Fund 23 STATEMENT OF INVESTMENTS (Unaudited) (continued) Investment of Cash Collateral for Securities Loaned—2.4% Shares Value ($) Registered Investment Company; Dreyfus Institutional Cash Advantage Plus Fund (cost $7,117,265) 7,117,265 f Total Investments (cost $287,015,284) 102.9% Liabilities, Less Cash and Receivables (2.9%) Net Assets 100.0% ADR—American Depository Receipts GO—General Obligation a Variable rate security—interest rate subject to periodic change. b Securities exempt from registration under Rule 144A of the Securities Act of 1933.These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers.At May 31, 2011, these securities were valued at $10,790,013 or 3.6% of net assets. c Security, or portion thereof, on loan.At May 31, 2011, the value of the fund’s securities on loan was $7,007,422 and the value of the collateral held by the fund was $7,146,045, consisting of cash collateral of $7,117,265 and U.S. Government and Agency securities valued at $28,780. d Non-income producing security. e The Federal Housing Finance Agency (“FHFA”) placed Federal Home Loan Mortgage Corporation and Federal National Mortgage Association into conservatorship with FHFA as the conservator.As such, the FHFA oversees the continuing affairs of these companies. f Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited) † Value (%) Value (%) Common Stocks 66.6 Exchange Traded Funds .8 U.S. Government & Agencies 18.1 Municipal Bonds .4 Corporate Bonds 9.1 Foreign/Governmental .2 Asset/Mortgage-Backed 3.9 Money Market Investments 3.8 † Based on net assets. See notes to financial statements. 24 STATEMENT OF ASSETS AND LIABILITIES May 31, 2011 (Unaudited) Cost Value Assets ($): Investments in securities—See Statement of Investments (including securities on loan, valued at $7,007,422)—Note 1(c): Unaffiliated issuers 275,513,019 300,300,397 Affiliated issuers 11,502,265 11,502,265 Cash denominated in foreign currencies 2,835 3,158 Receivable for investment securities sold 2,056,435 Dividends and interest receivable 998,386 Receivable for shares of Beneficial Interest subscribed 45,016 Prepaid expenses and other assets 38,280 Liabilities ($): Due to The Dreyfus Corporation and affiliates—Note 3(c) 311,052 Cash overdraft due to Custodian 102,539 Liability for securities on loan—Note 1(c) 7,117,265 Payable for investment securities purchased 3,488,175 Payable for shares of Beneficial Interest redeemed 728,297 Accrued expenses 151,985 Net Assets ($) Composition of Net Assets ($): Paid-in capital 324,503,292 Accumulated undistributed investment income—net 940,646 Accumulated net realized gain (loss) on investments (47,187,016) Accumulated net unrealized appreciation (depreciation) on investments and foreign currency transactions 24,787,702 Net Assets ($) The Fund 25 STATEMENT OF ASSETS AND LIABILITIES (continued) Net Asset Value Per Share Class A Net Assets ($) 167,492,039 Shares Outstanding 9,485,750 Net Asset Value Per Share ($) Class B Net Assets ($) 16,682,101 Shares Outstanding 945,997 Net Asset Value Per Share ($) Class C Net Assets ($) 45,890,923 Shares Outstanding 2,603,358 Net Asset Value Per Share ($) Class J Net Assets ($) 24,536,876 Shares Outstanding 1,388,236 Net Asset Value Per Share ($) Class I Net Assets ($) 2,393,878 Shares Outstanding 135,365 Net Asset Value Per Share ($) Class Z Net Assets ($) 46,048,807 Shares Outstanding 2,617,320 Net Asset Value Per Share ($) See notes to financial statements. 26 STATEMENT OF OPERATIONS Six Months Ended May 31, 2011 (Unaudited) Investment Income ($): Income: Interest 1,805,334 Cash dividends (net of $14,354 foreign taxes withheld at source): Unaffiliated issuers 1,736,224 Affiliated issuers 1,398 Income from securities lending—Note 1(c) 3,916 Total Income Expenses: Management fee—Note 3(a) 1,224,899 Shareholder servicing costs—Note 3(c) 592,397 Distribution fees—Note 3(b) 267,342 Professional fees 44,157 Registration fees 36,350 Prospectus and shareholders’ reports 24,017 Custodian fees—Note 3(c) 21,176 Trustees’ fees and expenses—Note 3(d) 8,659 Loan commitment fees—Note 2 2,929 Miscellaneous 34,227 Total Expenses Less—reduction in expenses due to undertakings—Note 3(a) (211,591) Less—reduction in fees due to earnings credits—Note 3(c) (895) Net Expenses Investment Income—Net Realized and Unrealized Gain (Loss) on Investments—Note 4 ($): Net realized gain (loss) on investments 15,732,067 Net unrealized appreciation (depreciation) on investments and foreign currency transactions 18,090,772 Net Realized and Unrealized Gain (Loss) on Investments Net Increase in Net Assets Resulting from Operations See notes to financial statements. The Fund 27 STATEMENT OF CHANGES IN NET ASSETS Six Months Ended May 31, 2011 Year Ended (Unaudited) November 30, 2010 Operations ($): Investment income—net 1,503,205 3,320,722 Net realized gain (loss) on investments 15,732,067 19,974,118 Net unrealized appreciation (depreciation) on investments 18,090,772 542,656 Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Investment income—net: Class A Shares (2,149,352) (1,933,037) Class B Shares — (812,208) Class C Shares (273,965) (486,398) Class J Shares (376,803) (419,235) Class I Shares (41,424) (38,535) Class Z Shares (654,539) (811,855) Total Dividends Beneficial Interest Transactions ($): Net proceeds from shares sold: Class A Shares 25,362,138 48,129,536 Class B Shares 107,086 276,189 Class C Shares 1,161,457 1,246,370 Class J Shares 598,961 969,318 Class I Shares 187,473 1,490,455 Class Z Shares 898,365 1,798,155 28 Six Months Ended May 31, 2011 Year Ended (Unaudited) November 30, 2010 Beneficial Interest Transactions ($) (continued): Dividends reinvested: Class A Shares 1,923,684 1,768,600 Class B Shares — 749,750 Class C Shares 217,538 399,359 Class J Shares 363,783 405,493 Class I Shares 35,551 34,206 Class Z Shares 630,583 786,174 Cost of shares redeemed: Class A Shares (19,126,577) (30,211,949) Class B Shares (23,064,020) (51,409,276) Class C Shares (5,077,264) (10,075,853) Class J Shares (2,736,486) (4,994,048) Class I Shares (555,756) (1,279,778) Class Z Shares (4,102,302) (9,068,795) Increase (Decrease) in Net Assets from Beneficial Interest Transactions Total Increase (Decrease) in Net Assets Net Assets ($): Beginning of Period 294,390,449 324,040,315 End of Period Undistributed investment income—net 940,646 2,933,524 The Fund 29 STATEMENT OF CHANGES IN NET ASSETS (continued) Six Months Ended May 31, 2011 Year Ended (Unaudited) November 30, 2010 Capital Share Transactions: Class A a Shares sold 1,489,405 3,128,506 Shares issued for dividends reinvested 115,897 118,937 Shares redeemed (1,115,122) (1,967,187) Net Increase (Decrease) in Shares Outstanding Class B a Shares sold 6,271 18,417 Shares issued for dividends reinvested — 50,693 Shares redeemed (1,356,554) (3,377,454) Net Increase (Decrease) in Shares Outstanding Class C Shares sold 68,327 82,562 Shares issued for dividends reinvested 13,083 26,839 Shares redeemed (299,005) (661,117) Net Increase (Decrease) in Shares Outstanding Class J Shares sold 34,963 63,290 Shares issued for dividends reinvested 21,915 27,288 Shares redeemed (157,965) (328,771) Net Increase (Decrease) in Shares Outstanding Class I Shares sold 11,015 96,931 Shares issued for dividends reinvested 2,140 2,302 Shares redeemed (32,330) (86,834) Net Increase (Decrease) in Shares Outstanding Class Z Shares sold 52,801 117,774 Shares issued for dividends reinvested 38,148 53,120 Shares redeemed (240,099) (594,165) Net Increase (Decrease) in Shares Outstanding a During the period ended May 31, 2011, 817,966 Class B shares representing $13,905,469 were automatically converted to 816,811 Class A shares and during the period ended November 30, 2010, 1,039,824 Class B shares representing $15,761,167 were automatically converted to 1,029,756 Class A shares. See notes to financial statements. 30 FINANCIAL HIGHLIGHTS The following tables describe the performance for each share class for the fiscal periods indicated.All information (except portfolio turnover rate) reflects financial results for a single fund share.Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions.These figures have been derived from the fund’s financial statements. Six Months Ended May 31, 2011 Year Ended November 30, Class A Shares (Unaudited) 2010 2009 2008 2007 2006 Per Share Data ($): Net asset value, beginning of period 15.94 14.96 12.47 21.28 20.38 19.15 Investment Operations: Investment income—net a .10 .21 .25 .34 .33 .28 Net realized and unrealized gain (loss) on investments 1.86 1.03 2.62 (5.62) .89 1.40 Total from Investment Operations 1.96 1.24 2.87 (5.28) 1.22 1.68 Distributions: Dividends from investment income—net (.24) (.26) (.38) (.39) (.32) (.29) Dividends from net realized gain on investments — — — (3.14) — (.16) Total Distributions (.24) (.26) (.38) (3.53) (.32) (.45) Net asset value, end of period 17.66 15.94 14.96 12.47 21.28 20.38 Total Return (%) b 12.37 c 8.38 23.77 (29.77) 6.08 8.96 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.37 d 1.37 1.45 1.29 1.23 1.21 Ratio of net expenses to average net assets 1.19 d 1.16 1.12 1.18 1.16 1.21 Ratio of net investment income to average net assets 1.13 d 1.33 1.89 2.04 1.57 1.44 Portfolio Turnover Rate 47.82 c 103.49 134.74 138.66 168.94 e 33.30 Net Assets, end of period ($ x 1,000) 167,492 143,378 115,445 73,441 151,796 215,342 a Based on average shares outstanding at each month end. b Exclusive of sales charge. c Not annualized. d Annualized. e The portfolio turnover rate excluding mortgage dollar roll transactions for the period ended November 30, 2007 was 162.34%. See notes to financial statements. The Fund 31 FINANCIAL HIGHLIGHTS (continued) Six Months Ended May 31, 2011 Year Ended November 30, Class B Shares (Unaudited) 2010 2009 2008 2007 2006 Per Share Data ($): Net asset value, beginning of period 15.75 14.79 12.31 21.04 20.14 18.94 Investment Operations: Investment income—net a .03 .08 .15 .21 .17 .12 Net realized and unrealized gain (loss) on investments 1.85 1.03 2.58 (5.57) .89 1.40 Total from Investment Operations 1.88 1.11 2.73 (5.36) 1.06 1.52 Distributions: Dividends from investment income—net — (.15) (.25) (.23) (.16) (.16) Dividends from net realized gain on investments — — — (3.14) — (.16) Total Distributions — (.15) (.25) (3.37) (.16) (.32) Net asset value, end of period 17.63 15.75 14.79 12.31 21.04 20.14 Total Return (%) b 11.94 c 7.55 22.58 (30.31) 5.30 8.11 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 2.25 d 2.13 2.20 2.05 2.02 2.01 Ratio of net expenses to average net assets 1.94 d 1.90 1.89 1.95 1.94 2.01 Ratio of net investment income to average net assets .38 d .57 1.16 1.28 .81 .65 Portfolio Turnover Rate 47.82 c 103.49 134.74 138.66 168.94 e 33.30 Net Assets, end of period ($ x 1,000) 16,682 36,171 82,906 80,893 147,807 169,513 a Based on average shares outstanding at each month end. b Exclusive of sales charge. c Not annualized. d Annualized. e The portfolio turnover rate excluding mortgage dollar roll transactions for the period ended November 30, 2007 was 162.34%. See notes to financial statements. 32 Six Months Ended May 31, 2011 Year Ended November 30, Class C Shares (Unaudited) 2010 2009 2008 2007 2006 Per Share Data ($): Net asset value, beginning of period 15.84 14.88 12.38 21.10 20.19 18.98 Investment Operations: Investment income—net a .03 .09 .15 .22 .17 .13 Net realized and unrealized gain (loss) on investments 1.86 1.02 2.61 (5.59) .89 1.40 Total from Investment Operations 1.89 1.11 2.76 (5.37) 1.06 1.53 Distributions: Dividends from investment income—net (.10) (.15) (.26) (.21) (.15) (.16) Dividends from net realized gain on investments — — — (3.14) — (.16) Total Distributions (.10) (.15) (.26) (3.35) (.15) (.32) Net asset value, end of period 17.63 15.84 14.88 12.38 21.10 20.19 Total Return (%) b 11.97 c 7.50 22.68 (30.22) 5.29 8.14 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 2.05 d 2.05 2.12 2.01 1.97 1.95 Ratio of net expenses to average net assets 1.94 d 1.91 1.88 1.90 1.90 1.95 Ratio of net investment income to average net assets .38 d .58 1.16 1.32 .84 .70 Portfolio Turnover Rate 47.82 c 103.49 134.74 138.66 168.94 e 33.30 Net Assets, end of period ($ x 1,000) 45,891 44,683 50,170 44,224 85,801 119,851 a Based on average shares outstanding at each month end. b Exclusive of sales charge. c Not annualized. d Annualized. e The portfolio turnover rate excluding mortgage dollar roll transactions for the period ended November 30, 2007 was 162.34%. See notes to financial statements. The Fund 33 FINANCIAL HIGHLIGHTS (continued) Six Months Ended May 31, 2011 Year Ended November 30, Class J Shares (Unaudited) 2010 2009 2008 2007 2006 Per Share Data ($): Net asset value, beginning of period 15.96 14.97 12.52 21.38 20.47 19.22 Investment Operations: Investment income—net a .11 .22 .26 .40 .36 .33 Net realized and unrealized gain (loss) on investments 1.86 1.03 2.63 (5.65) .93 1.41 Total from Investment Operations 1.97 1.25 2.89 (5.25) 1.29 1.74 Distributions: Dividends from investment income—net (.26) (.26) (.44) (.47) (.38) (.33) Dividends from net realized gain on investments — — — (3.14) — (.16) Total Distributions (.26) (.26) (.44) (3.61) (.38) (.49) Net asset value, end of period 17.67 15.96 14.97 12.52 21.38 20.47 Total Return (%) 12.42 b 8.50 23.81 (29.53) 6.41 9.25 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.02 c 1.02 1.06 .99 .91 .96 Ratio of net expenses to average net assets 1.02 c 1.02 1.05 .88 .87 .96 Ratio of net investment income to average net assets 1.29 c 1.46 1.99 2.34 1.77 1.69 Portfolio Turnover Rate 47.82 b 103.49 134.74 138.66 168.94 d 33.30 Net Assets, end of period ($ x 1,000) 24,537 23,767 25,858 27,178 54,149 174,820 a Based on average shares outstanding at each month end. b Not annualized. c Annualized. d The portfolio turnover rate excluding mortgage dollar roll transactions for the period ended November 30, 2007 was 162.34%. See notes to financial statements. 34 Six Months Ended May 31, 2011 Year Ended November 30, Class I Shares (Unaudited) 2010 2009 2008 2007 a 2006 Per Share Data ($): Net asset value, beginning of period 15.97 14.97 12.47 21.28 20.39 19.17 Investment Operations: Investment income—net b .12 .24 .36 .37 .36 .31 Net realized and unrealized gain (loss) on investments 1.86 1.03 2.56 (5.61) .89 1.40 Total from Investment Operations 1.98 1.27 2.92 (5.24) 1.25 1.71 Distributions: Dividends from investment income—net (.27) (.27) (.42) (.43) (.36) (.33) Dividends from net realized gain on investments — — — (3.14) — (.16) Total Distributions (.27) (.27) (.42) (3.57) (.36) (.49) Net asset value, end of period 17.68 15.97 14.97 12.47 21.28 20.39 Total Return (%) 12.49 c 8.64 24.15 (29.57) 6.23 9.12 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.04 d 1.04 1.20 1.07 1.12 1.07 Ratio of net expenses to average net assets .93 d .90 .85 .96 1.04 1.07 Ratio of net investment income to average net assets 1.38 d 1.58 2.63 2.25 1.72 1.59 Portfolio Turnover Rate 47.82 c 103.49 134.74 138.66 168.94 e 33.30 Net Assets, end of period ($ x 1,000) 2,394 2,468 2,128 274 711 741 a Effective June 1, 2007, Class R shares were redesignated as Class I shares. b Based on average shares outstanding at each month end. c Not annualized. d Annualized. e The portfolio turnover rate excluding mortgage dollar roll transactions for the period ended November 30, 2007 was 162.34%. See notes to financial statements. The Fund 35 FINANCIAL HIGHLIGHTS (continued) Six Months Ended May 31, 2011 Year Ended November 30, Class Z Shares (Unaudited) 2010 2009 2008 2007 2006 Per Share Data ($): Net asset value, beginning of period 15.88 14.90 12.46 21.30 20.39 19.16 Investment Operations: Investment income—net a .10 .21 .24 .37 .38 .30 Net realized and unrealized gain (loss) on investments 1.85 1.03 2.62 (5.61) .89 1.41 Total from Investment Operations 1.95 1.24 2.86 (5.24) 1.27 1.71 Distributions: Dividends from investment income—net (.24) (.26) (.42) (.46) (.36) (.32) Dividends from net realized gain on investments — — — (3.14) — (.16) Total Distributions (.24) (.26) (.42) (3.60) (.36) (.48) Net asset value, end of period 17.59 15.88 14.90 12.46 21.30 20.39 Total Return (%) 12.37 b 8.43 23.63 (29.61) 6.31 9.11 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.10 c 1.12 1.18 1.09 1.12 1.15 Ratio of net expenses to average net assets 1.10 c 1.12 1.16 .98 .93 1.07 Ratio of net investment income to average net assets 1.21 c 1.37 1.88 2.24 1.83 1.58 Portfolio Turnover Rate 47.82 b 103.49 134.74 138.66 168.94 d 33.30 Net Assets, end of period ($ x 1,000) 46,049 43,924 47,532 44,768 76,939 85,923 a Based on average shares outstanding at each month end. b Not annualized. c Annualized. d The portfolio turnover rate excluding mortgage dollar roll transactions for the period ended November 30, 2007 was 162.34%. See notes to financial statements. 36 NOTES TO FINANCIAL STATEMENTS (Unaudited) NOTE 1—Significant Accounting Policies: Dreyfus Balanced Opportunity Fund (the “fund”) is the sole series of Dreyfus Manager Funds II (the “Company”), which is registered under the Investment Company Act of 1940, as amended (the “Act”), as a diversified open-end management investment company. The fund’s investment objective is to seek a high total return through a combination of capital appreciation and current income.The Dreyfus Corporation (the “Manager” or “Dreyfus”), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (“BNY Mellon”), serves as the fund’s investment adviser. MBSC Securities Corporation (the “Distributor”), a wholly-owned subsidiary of the Manager, is the distributor of the fund’s shares.The fund is authorized to issue an unlimited number of $.001 par value shares of Beneficial Interest in each of the following classes of shares: Class A, Class B, Class C, Class J, Class I and Class Z shares. Class A shares are subject to a sales charge imposed at the time of purchase. Class B shares are subject to a contingent deferred sales charge (“CDSC”) imposed on Class B share redemptions made within six years of purchase and automatically convert to Class A shares after six years.The fund no longer offers Class B shares, except in connection with dividend reinvestment and permitted exchanges of Class B shares. Class C shares are subject to a CDSC imposed on Class C shares redeemed within one year of purchase. Class J, Class I and Class Z shares are sold at net asset value per share. Class I shares are sold at net asset value per share only to institutional investors and Class J and Class Z shares are closed to new investors. Other differences between the classes include the services offered to and the expenses borne by each class, the allocation of certain transfer agency costs and certain voting rights. Income, expenses (other than expenses attributable to a specific class), and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. The Fund 37 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions.Actual results could differ from those estimates. The Company enters into contracts that contain a variety of indemnifications.The fund’s maximum exposure under these arrangements is unknown.The fund does not anticipate recognizing any loss related to these arrangements. (a) Portfolio valuation: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value.When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, 38 the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Trustees. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. For other securities that are fair valued by the Board of Trustees, certain factors may be considered such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold and public trading in similar securities of the issuer or comparable issuers. Investments denominated in foreign currencies are translated to U.S. dollars at the prevailing rates of exchange. Investments in debt securities excluding short-term investments (other than U.S.Treasury Bills) are valued each business day by an independent pricing service (the “Service”) approved by the Board of Trustees. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments are valued as determined by the Service, based on methods which include consideration of: yields or prices of securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. Restricted securities, as well as securities or other assets for which recent market quotations are not readily available and are not valued by a pricing service approved by the Board of Trustees, or are determined by the fund not to reflect accurately fair value, are valued at fair value as determined in good faith under the direction of the Board of The Fund 39 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) Trustees.The factors that may be considered when fair valuing a security include fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold and public trading in similar securities of the issuer or comparable issuers. Short-term investments, excluding U.S.Treasury Bills, are carried at amortized cost, which approximates market value. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value.This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements.These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. 40 The following is a summary of the inputs used as of May 31, 2011 in valuing the fund’s investments: Level 2—Other Level 3— Level 1— Significant Significant Unadjusted Observable Unobservable Quoted Prices Inputs Inputs Total Assets ($) Investments in Securities: Asset-Backed — 4,721,991 — Commercial Mortgage-Backed — 6,939,530 — Corporate Bonds † — 27,288,287 — Equity Securities— Domestic † 195,226,448 — — Equity Securities— Foreign † 6,829,253 — — Foreign Government — 706,553 — Municipal Bonds — 1,235,107 — Mutual Funds/ Exchange Traded Funds 13,799,612 — — Residential Mortgage-Backed — 119,244 — U.S. Government Agencies/ Mortgage-Backed — 35,470,848 — U.S. Treasury — 19,465,789 — † See Statement of Investments for additional detailed categorizations. In January 2010, FASB issued Accounting Standards Update (“ASU”) No. 2010-06 “Improving Disclosures about FairValue Measurements”. The portions of ASU No. 2010-06 which require reporting entities to prepare new disclosures surrounding amounts and reasons for significant transfers in and out of Level 1 and Level 2 fair value measurements as well as inputs and valuation techniques used to measure fair value for both recurring and nonrecurring fair value measurements that fall in either Level 2 or Level 3 have been adopted by the fund. No significant transfers between Level 1 or Level 2 fair value measurements occurred at May 31, 2011. The Fund 41 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) In May 2011, FASB issued ASU No. 2011-04 “Amendments to Achieve Common Fair Value Measurement and Disclosure Requirements in GAAP and International Financial Reporting Standards (“IFRS”)”. ASU No. 2011-04 includes common requirements for measurement of and disclosure about fair value between GAAP and IFRS. ASU No. 2011-04 will require reporting entities to disclose the following information for fair value measurements categorized within Level 3 of the fair value hierarchy: quantitative information about the unobservable inputs used in the fair value measurement, the valuation processes used by the reporting entity and a narrative description of the sensitivity of the fair value measurement to changes in unobservable inputs and the interrelationships between those unobservable inputs. In addition,ASU No. 2011-04 will require reporting entities to make disclosures about amounts and reasons for all transfers in and out of Level 1 and Level 2 fair value measurements.The new and revised disclosures are effective for interim and annual reporting periods beginning after December 15, 2011. At this time, management is evaluating the implications of ASU No. 2011-04 and its impact on the financial statements. (b) Foreign currency transactions: The fund does not isolate that portion of the results of operations resulting from changes in foreign exchange rates on investments from the fluctuations arising from changes in market prices of securities held. Such fluctuations are included with the net realized and unrealized gain or loss on investments. Net realized foreign exchange gains or losses arise from sales of foreign currencies, currency gains or losses realized on securities transactions between trade and settlement date, and the difference between the amounts of dividends, interest and foreign withholding taxes recorded on the fund’s books and the U.S. dollar equivalent of the amounts actually received or paid. Net unrealized foreign exchange gains and losses arise from changes in the value of assets and liabilities other than 42 investments resulting from changes in exchange rates. Foreign currency gains and losses on investments are included with net realized and unrealized gain or loss on investments. (c) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Dividend income is recognized on the ex-dividend date and interest income, including, where applicable, accretion of discount and amortization of premium on investments, is recognized on the accrual basis. Pursuant to a securities lending agreement with The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager, U.S. Government and Agency securities or letters of credit.The fund is entitled to receive all income on securities loaned, in addition to income earned as a result of the lending transaction. Although each security loaned is fully collateralized, the fund bears the risk of delay in recovery of, or loss of rights in, the securities loaned should a borrower fail to return the securities in a timely manner. During the period ended May 31, 2011, The Bank of NewYork Mellon earned $1,678 from lending portfolio securities, pursuant to the securities lending agreement. (d) Affiliated issuers: Investments in other investment companies advised by Dreyfus are defined as “affiliated” in the Act. The Fund 43 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) The fund may invest in shares of certain affiliated investment companies also advised or managed by Dreyfus. Investments in affiliated investment companies for the period ended May 31, 2011 were as follows: Affiliated Investment Value Value Net Company 11/30/2010 ($) Purchases ($) Sales ($) 5/31/2011 ($) Assets (%) Dreyfus Institutional Preferred Plus Money Market Fund 1,427,000 34,837,000 31,879,000 4,385,000 1.4 Dreyfus Institutional Cash Advantage Plus Fund 1,574,381 28,891,156 23,348,272 7,117,265 2.4 Total (e) Dividends to shareholders: Dividends are recorded on the ex-dividend date. Dividends from investment income-net and dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the “Code”).To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from GAAP. (f) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, if such qualification is in the best interests of its shareholders, by complying with the applicable provisions of the Code, and to make distributions of taxable income sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended May 31, 2011, the fund did not have any liabilities for any uncertain tax positions.The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period, the fund did not incur any interest or penalties. 44 Each of the tax years in the three-year period ended November 30, 2010 remains subject to examination by the Internal Revenue Service and state taxing authorities. The fund has an unused capital loss carryover of $61,314,035 available for federal income tax purposes to be applied against future net securities profits, if any, realized subsequent to November 30, 2010. If not applied, $5,034,522 of the carryover expires in fiscal 2015, $12,020,330 expires in fiscal 2016, $43,899,797 expires in fiscal 2017 and $359,386 expires in fiscal 2018. The tax characters of distributions paid to shareholders during the fiscal year ended November 30, 2010 were as follows: ordinary income $4,501,268. The tax character of current year distributions will be determined at the end of the current fiscal year. NOTE 2—Bank Lines of Credit: The fund participates with other Dreyfus-managed funds in a $225 million unsecured credit facility led by Citibank, N.A. and a $300 million unsecured credit facility provided by The Bank of New York Mellon (each, a “Facility”), each to be utilized primarily for temporary or emergency purposes, including the financing of redemptions. In connection therewith, the fund has agreed to pay its pro rata portion of commitment fees for each Facility. Interest is charged to the fund based on rates determined pursuant to the terms of the respective Facility at the time of borrowing. During the period ended May 31, 2011, the fund did not borrow under the Facilities. NOTE 3—Management Fee and Other Transactions With Affiliates: (a) Pursuant to a management agreement with the Manager, the management fee is computed at the annual rate of .80% of the value of the fund’s average daily net assets and is payable monthly.The Manager has contractually agreed from April 2, 2011 through April 1, 2012 to waive receipt of its fees and/or assume the expenses, so that the net operating expenses of the fund’s Class A, B, C and I shares (excluding Rule 12b-1 The Fund 45 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) fees, shareholder services fees, taxes, interest on borrowings, brokerage fees, commitment fees and extraordinary expenses) do not exceed .95% of the value of the average daily net assets of their class.The Manager had contractually agreed from December 1, 2010 through April 1, 2011 to waive receipt of its fees and/or assume the expenses of the fund’s Class A, B, C and I shares, so that the net operating expenses of the fund’s Class A, B, C and I shares (excluding taxes, interest, brokerage commissions, commitment fees on borrowings and extraordinary expenses) do not exceed 1.18%, 1.93%, 1.93% and .92%, respectively, of such class’ average daily net assets.The reduction in expenses, pursuant to the undertakings, amounted to $211,591 during the period ended May 31, 2011. During the period ended May 31, 2011, the Distributor retained $10,551 from commissions earned on sales of the fund’s Class A shares and $12,330 and $572 from CDSCs on redemptions of the fund’s Class B and Class C shares, respectively. (b) Under the Distribution Plan (the “Plan”) adopted pursuant to Rule 12b-1 under the Act, Class B and Class C shares pay the Distributor for distributing their shares at an annual rate of .75% of the value of the average daily net assets of Class B and Class C shares. During the period ended May 31, 2011, Class B and Class C shares were charged $94,461 and $172,881, respectively, pursuant to the Plan. (c) Under the Shareholder Services Plan, Class A, Class B and Class C shares pay the Distributor at an annual rate of .25% of the value of their average daily net assets for the provision of certain services.The services provided may include personal services relating to shareholder accounts, such as answering shareholder inquiries regarding the fund and providing reports and other information, and services related to the maintenance of shareholder accounts. The Distributor may make payments to Service Agents (a securities dealer, financial institution or other industry professional) in respect of these services. The Distributor determines the amounts to be paid to Service Agents. During the period ended May 31, 2011, Class A, Class B and Class C shares were charged $201,487, $31,487 and $57,627, respectively, pursuant to the Shareholder Services Plan. 46 Under the Shareholder Services Plan with respect to Class Z (“Class Z Shareholder Services Plan”), Class Z shares reimburse the Distributor an amount not to exceed an annual rate of .25% of the value of Class Z shares’ average daily net assets for certain allocated expenses of providing personal services and/or maintaining shareholder accounts.The services provided may include personal services relating to shareholder accounts, such as answering shareholder inquiries regarding Class Z shares and providing reports and other information, and services related to the maintenance of shareholder accounts. During the period ended May 31, 2011, Class Z shares did not incur charges pursuant to the Class Z Shareholder Services Plan. The fund compensates Dreyfus Transfer, Inc., a wholly-owned subsidiary of the Manager, under a transfer agency agreement for providing personnel and facilities to perform transfer agency services for the fund. During the period ended May 31, 2011, the fund was charged $138,923 pursuant to the transfer agency agreement, which is included in Shareholder servicing costs in the Statement of Operations. The fund has arrangements with the custodian and cash management bank whereby the fund may receive earnings credits when positive cash balances are maintained, which are used to offset custody and cash management fees. For financial reporting purposes, the fund includes net earnings credits as an expense offset in the Statement of Operations. The fund compensates The Bank of New York Mellon under a cash management agreement for performing cash management services related to fund subscriptions and redemptions. During the period ended May 31, 2011, the fund was charged $16,001 pursuant to the cash management agreement, which is included in Shareholder servicing costs in the Statement of Operations.These fees were partially offset by earnings credits of $895. The fund also compensates The Bank of New York Mellon under a custody agreement for providing custodial services for the fund. During the period ended May 31, 2011, the fund was charged $21,176 pursuant to the custody agreement. The Fund 47 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) During the period ended May 31, 2011, the fund was charged $3,146 for services performed by the Chief Compliance Officer. The components of “Due toThe Dreyfus Corporation and affiliates” in the Statement of Assets and Liabilities consist of: management fees $206,217, Rule 12b-1 distribution plan fees $40,016, shareholder services plan fees $48,863, custodian fees $22,139, chief compliance officer fees $3,006 and transfer agency per account fees $33,798, which are offset against an expense reimbursement currently in effect in the amount of $42,987. (d) Each Board member also serves as a Board member of other funds within the Dreyfus complex. Annual retainer fees and attendance fees are allocated to each fund based on net assets. NOTE 4—Securities Transactions: The aggregate amount of purchases and sales (including paydowns) of investment securities, excluding short-term securities, during the period ended May 31, 2011, amounted to $145,315,476 and $171,392,216, respectively. At May 31, 2011, accumulated net unrealized appreciation on investments was $24,787,378, consisting of $30,280,440 gross unrealized appreciation and $5,493,062 gross unrealized depreciation. At May 31, 2011, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). 48 INFORMATION ABOUT THE RENEWAL OF THE FUND’S MANAGEMENT AGREEMENT (Unaudited) At a meeting of the fund’s Board ofTrustees held on March 1, 2011, the Board considered the renewal of the fund’s Management Agreement pursuant to which Dreyfus provides the fund with investment advisory and administrative services (the “Agreement”). The Board members, none of whom are “interested persons” (as defined in the Investment Company Act of 1940, as amended) of the fund, were assisted in their review by independent legal counsel and met with counsel in executive session separate from representatives of Dreyfus. In considering the renewal of the Agreement, the Board considered all factors that it believed to be relevant, including those discussed below.The Board did not identify any one factor as dispositive, and each Board member may have attributed different weights to the factors considered. Analysis of Nature, Extent, and Quality of Services Provided to the Fund. The Board members considered information previously provided to them in presentations from representatives of Dreyfus regarding the nature, extent, and quality of the services provided to funds in the Dreyfus fund complex, and representatives of Dreyfus confirmed that there had been no material changes in this information. Dreyfus provided the number of open accounts in the fund, the fund’s asset size and the allocation of fund assets among distribution channels. Dreyfus also had previously provided information regarding the diverse intermediary relationships and distribution channels of funds in the Dreyfus fund complex and Dreyfus’ corresponding need for broad, deep, and diverse resources to be able to provide ongoing shareholder services to each distribution channel, including the distribution channel(s) for the fund. The Board members also considered research support available to, and portfolio management capabilities of, the fund’s portfolio management personnel and that Dreyfus also provides oversight of day-to-day fund operations, including fund accounting and administration and assistance in meeting legal and regulatory requirements.The Board members also considered Dreyfus’ extensive administrative, accounting, and compliance infrastructures.The Board also considered portfolio management’s brokerage policies and practices (including policies and practices regarding soft dollars) and the standards applied in seeking best execution. The Fund 49 INFORMATION ABOUT THE RENEWAL OF THE FUND’S MANAGEMENT AGREEMENT (Unaudited) (continued) Comparative Analysis of the Fund’s Performance and Management Fee and Expense Ratio. The Board members reviewed reports prepared by Lipper, Inc. (“Lipper”), an independent provider of investment company data, which included information comparing (1) the fund’s performance with the performance of a group of comparable funds (the “Performance Group”) and with a broader group of funds (the “Performance Universe”), all for various periods ended December 31, 2010, and (2) the fund’s actual and contractual management fees and total expenses with those of a group of comparable funds (the “Expense Group”) and with a broader group of funds (the “Expense Universe”), the information for which was derived in part from fund financial statements available to Lipper as of December 31, 2010. Dreyfus previously had furnished the Board with a description of the methodology Lipper used to select the Performance Group and Performance Universe and the Expense Group and Expense Universe. Dreyfus representatives stated that the usefulness of performance comparisons may be affected by a number of factors, including different investment limitations that may be applicable to the fund and comparison funds.The Board members discussed the results of the comparisons and noted that the fund’s total return performance was variously above and below the Performance Group and Performance Universe medians. Dreyfus also provided a comparison of the fund’s calendar year total returns to the returns of the fund’s benchmark index. The Board members also reviewed the range of actual and contractual management fees and total expenses of the Expense Group and Expense Universe funds and discussed the results of the comparisons.They noted that the fund’s contractual management fee was above the Expense Group median and the fund’s actual management fee and total expenses were below the Expense Group and the Expense Universe medians. A representative of Dreyfus noted that Dreyfus has contractually agreed to waive receipt of its fees and/or assume the expenses of the fund, until April 1, 2012, so that annual direct operating expenses of the fund’s Class A, B, C, and I shares (excluding Rule 12b-1 fees, shareholder 50 services fees, taxes, interest, brokerage commissions, commitment fees on borrowings and extraordinary expenses) do not exceed 0.95% of the fund’s Class A, B, C and I shares’ average daily net assets. Representatives of Dreyfus reviewed with the Board members the management or investment advisory fees (1) paid by funds advised or administered by Dreyfus that are in the same Lipper category as the fund and (2) paid to Dreyfus or the Dreyfus-affiliated primary employer of the fund’s primary portfolio manager for advising any separate accounts and/or other types of client portfolios that are considered to have similar investment strategies and policies as the fund (the “Similar Clients”), and explained the nature of the Similar Clients.They discussed differences in fees paid and the relationship of the fees paid in light of any differences in the services provided and other relevant factors.The Board members considered the relevance of the fee information provided for the Similar Clients to evaluate the appropriateness and reasonableness of the fund’s management fee. Analysis of Profitability and Economies of Scale. Dreyfus’ representatives reviewed the expenses allocated and profit received by Dreyfus and the resulting profitability percentage for managing the fund, and the method used to determine the expenses and profit.The Board concluded that the profitability results were not unreasonable, given the services rendered and service levels provided by Dreyfus.The Board also noted the expense limitation arrangement and its effect on Dreyfus’ profitability. The Board previously had been provided with information prepared by an independent consulting firm regarding Dreyfus’ approach to allocating costs to, and determining the profitability of, individual funds and the entire Dreyfus fund complex.The consulting firm also had analyzed where any economies of scale might emerge in connection with the management of a fund. The Board’s counsel stated that the Board members should consider the profitability analysis (1) as part of their evaluation of whether the fees under the Agreement bear a reasonable relationship to the mix of The Fund 51 INFORMATION ABOUT THE RENEWAL OF THE FUND’S MANAGEMENT AGREEMENT (Unaudited) (continued) services provided by Dreyfus, including the nature, extent and quality of such services, and (2) in light of the relevant circumstances for the fund and the extent to which economies of scale would be realized if the fund grows and whether fee levels reflect these economies of scale for the benefit of fund shareholders. Dreyfus representatives noted that a discussion of economies of scale is predicated on a fund having achieved a substantial size with increasing assets and that, if a fund’s assets had been stable or decreasing, the possibility that Dreyfus may have realized any economies of scale would be less. They also noted that, as a result of shared and allocated costs among funds in the Dreyfus funds complex, the extent of economies of scale could depend substantially on the level of assets in the complex as a whole, so that increases and decreases in complex-wide assets can affect potential economies of scale in a manner that is disproportionate to, or even in the opposite direction from, changes in the fund’s asset level. The Board members also considered potential benefits to Dreyfus from acting as investment adviser and noted the soft dollar arrangements in effect for trading the fund’s investments. At the conclusion of these discussions, the Board agreed that it had been furnished with sufficient information to make an informed business decision with respect to the renewal of the Agreement. Based on the discussions and considerations as described above, the Board concluded and determined as follows. The Board concluded that the nature, extent and quality of the services provided by Dreyfus are adequate and appropriate. The Board generally was satisfied with the fund’s overall performance. The Board concluded that the fee paid to Dreyfus was reasonable in light of the considerations described above. 52 The Board determined that the economies of scale which may accrue to Dreyfus and its affiliates in connection with the management of the fund had been adequately considered by Dreyfus in connection with the fee rate charged to the fund pursuant to the Agreement and that, to the extent in the future it were determined that material economies of scale had not been shared with the fund, the Board would seek to have those economies of scale shared with the fund. The Board members considered these conclusions and determinations, along with information received on a routine and regular basis throughout the year. In addition, it should be noted that the Board’s consideration of the contractual fee arrangements for this fund had the benefit of a number of years of reviews of prior or similar agreements during which lengthy discussions took place between the Board members and Dreyfus representatives. Certain aspects of the arrangements may receive greater scrutiny in some years than in others, and the Board members’ conclusions may be based, in part, on their consideration of the same or similar arrangements in prior years. The Board members determined that renewal of the Agreement was in the best interests of the fund and its shareholders. The Fund 53 Item 2. Code of Ethics. Not applicable. Item 3. Audit Committee Financial Expert. Not applicable. Item 4. Principal Accountant Fees and Services. Not applicable. Item 5. Audit Committee of Listed Registrants. Not applicable. Item 6. Investments. (a) Not applicable. Item 7. Disclosure of Proxy Voting Policies and Procedures for Closed-End Management Investment Companies. Not applicable. Item 8. Portfolio Managers of Closed-End Management Investment Companies. Not applicable. Item 9. Purchases of Equity Securities by Closed-End Management Investment Companies and Affiliated Purchasers. Not applicable. [CLOSED END FUNDS ONLY] Item 10. Submission of Matters to a Vote of Security Holders. There have been no material changes to the procedures applicable to Item 10. Item 11. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-CSR is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-CSR is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the second fiscal quarter of the period covered by this report that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. 3 Item 12. Exhibits. (a)(1) Not applicable. (a)(2) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (a)(3) Not applicable. (b) Certification of principal executive and principal financial officers as required by Rule 30a-2(b) under the Investment Company Act of 1940. 4 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus Manager Funds II By: /s/ Bradley J. Skapyak Bradley J. Skapyak, President Date: July 25, 2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak, President Date: July 25, 2011 By: /s/ James Windels James Windels, Treasurer Date: July 25, 2011 5 EXHIBIT INDEX (a)(2) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT) (b) Certification of principal executive and principal financial officers as required by Rule 30a-2(b) under the Investment Company Act of 1940. (EX-99.906CERT) 6
